FILED
                               NOT FOR PUBLICATION
                                                                                          MAR 27 2014
                       UNITED STATES COURT OF APPEALS
                                                                                     MOLLY C. DWYER, CLERK
                                                                                       U.S. COURT OF APPEALS

                                FOR THE NINTH CIRCUIT


 RICKEY EGBERTO; NATALIE                                No. 11-15899
 EGBERTO; SARA SMITH,
                                                        D.C. No. 3:08-cv-00312-HDM-
                Plaintiffs - Appellants,                VPC

   v.
                                                        MEMORANDUM*
 E. K. MCDANIEL; HOWARD
 SKOLNIK,

                Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Nevada
                Howard D. McKibben, Senior District Judge, Presiding

                          Argued and Submitted March 12, 2014
                               San Francisco, California

Before: McKEOWN and GOULD, Circuit Judges, and QUIST, Senior District
Judge.**

        Appellants Rickey Egberto, Natalie Egberto, and Sara Smith appeal the

district court’s order granting summary judgment to Appellees E.K. McDaniel and


         *
              This disposition is not appropriate for publication and is not precedent except as
provided by 9th Cir. R. 36-3.
        **
               The Honorable Gordon J. Quist, Senior District Judge for the U.S. District Court
for the Western District of Michigan, sitting by designation.
Howard Skolnik on Appellants’ 42 U.S.C. § 1983 claims. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Appellants contend that Appellees’ ban on prison visitation by inmate

Rickey Egberto’s wife, Natalie, and daughter, Sara, violates Appellants’ First

Amendment, due process, and equal protection rights. Finding that “a reasonable

prison official could have believed terminating an inmate’s right to receive visits

from his child and wife was lawful,” the district court granted qualified immunity

based on the second step of the two-step inquiry: whether the constitutional right is

clearly established such that a reasonable government official would have known

that “his conduct was unlawful in the situation he confronted.” Saucier v. Katz, 533

U.S. 194, 202 (2001). Reviewing de novo, Crowe v. County of San Diego, 608

F.3d 406, 427 (9th Cir. 2010), we agree that Appellants’ alleged right to resume

visits with Mr. Egberto was not clearly established according to Supreme Court

precedent.

      At most, Kentucky Department of Corrections v. Thompson, 490 U.S. 454,

465 (1989) (Kennedy, J., concurring), and Overton v. Bazzetta, 539 U.S. 126, 134

(2003), imply that a permanent ban on all visitation by all persons to a particular

inmate might be unconstitutional; but these cases do not suggest, much less clearly




                                          2
establish, that a permanent ban on visitation by a particular individual is

unconstitutional. Appellees are entitled to qualified immunity.1

       AFFIRMED.




       1
          At oral argument, Appellants raised the issue of declaratory relief. Because declaratory
relief is discretionary, Wilton v. Seven Falls Co., 515 U.S. 277, 282 (1995), and a request for
such relief was neither presented to the district court nor briefed to this court, and it appears that
any declaratory judgment would be premature, we decline to reach this issue.

                                                  3